DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1 is a photograph and Figures 4a, 4b use dark shading which makes it difficult to see the details of the drawing, and Figures 11 and 12 have blurry, faint lines. See MPEP 608 Section V and VII and 37 CFR 1.84 and in particular sections (b)(1), (l), (p). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 76-79, 81-95 are rejected under 35 U.S.C. 103 as being unpatentable over Whalen et al. (US Patent 2017/0224357) in view of Azulay et al. (WO 2011/001431). 
Claim 76: Whalen’357 teaches a method for controlling local blood flow to a body limb or body part of a user (paragraph [0004]) comprising the steps of: 
Positioning a deformable slap band (1003) of a tourniquet device (1000) having an air bladder (1001) on and around a body limb or body part (paragraph [0189]); 
Securing the device (1000) to the body limb using a fastening component (110) (paragraph [0189]; regarding the structure of the fastening component, paragraph [0173] discloses the this can be part of a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification); and 
Inflating the air bladder (1001) using gas (paragraph [0188]) to control blood flow local to the limb (paragraph [0188]). 
Whalen’357 does not teach the air source is a pressurized gas within an air canister. 
Azulay’431 is directed towards an inflatable band (10) for controlling blood flow in a user (page 1; “Field of the Invention”). The inflatable band (10) includes an air compartment (28) in communication (via 32) with a pressurized gas source (60) in the form of a canister (see Figure 6a). 

Claim 77: Azulay’431 teaches controlling the rate of inflation using an air valve (86) in fluid communication with the bladder in order to ensure gas flow in a single direction (page 6, first paragraph). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Whalen’357 by providing a valve, as taught by Azulay’431, in order to provide the stated advantage. 
Claims 78, 79: Whalen’357 teaches the method can be performed using a single hand of the user and by the user on themselves (paragraph [0189]). 
Claim 81: Whalen’357 teaches a device for controlling blood flow in a user (paragraph [0004] comprising: 
	A band (1000) comprising an bendable encircling member (1003), an air compartment (1001) and a fastening mechanism (110; regarding the structure of the fastening component, paragraph [0173] discloses the this can be part of a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification) configured to releasably secure the band around a portion of the user’s body (paragraph [0188]). 
The air compartment is in fluid communication with a gas source (via 104). 
The encircling member (1003) has an extended state (Figure 7a) and a coiled state (Figure 7b). The coiled state is configured to circumferentially coupling around a user’s body (paragraph [0121]). 

Whalen’357 teaches a gas source in communication with the input port (104) (paragraph [0132]) but fails to teach any details of the gas source. 
Azulay’431 is directed towards an inflatable band (10) for controlling blood flow in a user (page 1; “Field of the Invention”). The inflatable band (10) includes an air compartment (28) in communication (via 32) with a pressurized gas source (60). The gas source is in operable communication with a switch (66) configured to selectively release a predetermined volume of gas from the gas source (60) in a gas stream having a predetermined flow rate and predetermined path (page 5, last paragraph and page 6, first paragraph). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of Whalen’357 with a gas source and switch, as taught by Azulay’431, in order to give the user control over when the air compartment is inflated so the user can choose to inflate the air compartment after the band is attached to the body. 
Claim 82: Whalen’357 teaches the encircling member (1003) comprises a restorably deformable member having a one-way or directional potential energy driven state transition (paragraph [0188]). 
	Claim 83: Whalen’357 teaches the encircling member (1003) comprises a spring mechanism (1002) for producing a coiling action (paragraph [0188]). 

Claim 85: Whalen’357 teaches that after the assistive segment is secured against a portion of the body, the wrapping segment (111) is wrapped around the body and secured to an outside surface of the band using the fastening mechanism (110) (paragraph [0132]). 
Claim 86: Azulay’431 teaches the pressurized gas source is contained within an air canister assembly (see element 60 in Figure 6a). 
Claim 87: Azulay’431 teaches the pressurized gas source is detachably connected to the band (via 70; page 5, fourth full paragraph). 
Claim 88: The pressurized gas source comprises an air chamber comprising a compressed gas cartridge containing a pressurized gas (page 6, line 2)  and a puncture element (64) for releasing the pressurized gas from the gas cartridge. 
Claim 89: Whalen’357 teaches the band is configured to connected to an external pneumatic system or air source to allow gradual device removal from the user (an external system can be connected to the band via port 104). 
Claim 90: Azulay’431 teaches the switch (66) activates the flow of gas from the pressurized gas source (page 6, third paragraph). 
Claim 91: Azulay’431 teaches a flow control component (86) in fluid communication with the gas source and configured to control gas flow rate or gas volume from a gas stream (page 6, first paragraph). 

Claim 93: Whalen’357 discloses a device for controlling blood flow in a user (paragraph [0004]) comprising: 
	A band (1000) with an assistive slap band portion (paragraph [0189]) including a restorably deformable encircling member (1003) having a one-way directional potential energy driven state transition (paragraph [0189]). 
The band includes an air bladder (1001) having a predetermined inflation volume and connected to the band (Figure 7a) and configured to provide a predetermined inflation level or inflation pressure (paragraph [0188]). 
The device includes a fastening mechanism (110; regarding the structure of the fastening component, paragraph [0173] discloses the this can be part of a hook and loop fastening mechanism; this is equivalent to the hook and loop fastening mechanism disclosed in paragraph [0068] of Applicant’s own specification) configured to releasably secure the band and air bladder around a body limb of a user (paragraph [0188]). 
The band (1000) and air bladder (1001) cooperate to provide a medium through which pressure is applied to the limb member to reduce blood flow to the limb (paragraph [0158]). 
Whalen’357 teaches a gas source in communication with the bladder via input port (104) (paragraph [0132]) but fails to teach any details of the gas source. 

Azulay’431 teaches an air canister assembly comprising: 
An air canister (60; Figure 6a) having a pressurized air within (page 5, fourth FULL paragraph); 
An activating switch (66) configured to activate inflation of the air bladder (page 5, fifth full paragraph to page 6, first full paragraph) ; 
An air valve (68) configured to control a rate of inflation of the air bladder (page 6, first full paragraph). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the device of Whalen’357 with a gas source and switch, as taught by Azulay’431, in order to give the user control over when the air compartment is inflated so the user can choose to inflate the air compartment after the band is attached to the body. 
Claim 94: Whalen’357 teaches the fastening mechanism (110) includes a hook connected to the band and a plurality of loops disposed on an outer surface of the band (111) (paragraph [0134] discloses fastening mechanism 110, 111 can be part of a hook and loop fastener). 
Claim 95: Whalen’357’s band is a cuff (Figure 7a, 7b) configured for encircling a portion of a user’s body limb member (paragraph [0189]). 
Claims 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over Azulay’431 in view of Whalen’357. 

Azulay’431 does not teach the band is a deformable slap band. 
Whalen’357 teaches a method of applying a band for reducing blood flow in a limb using a band (1000). The band is a deformable slap band (1003) and contains an air bladder (1001) that is inflated after placing the band on limb in order to reduce blood flow. Whalen’357 teaches this slap band in order to allow the user to quickly apply the band using one hand (paragraphs [0188], [0189]). Whalen’357 teaches this arrangement can be applied to other methods of securing bands to the body (paragraph [0217]). 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Azulay’431 by using a slap bland, as taught by Whalen’357, in order to provide the stated advantages. 
Claim 77: Azulay’431 teaches controlling the rate of inflation or inflation level using an air valve (86). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        13 January 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771